Pardee, J.
The writ in this case is dated May 4th, was served May 5th, and is made returnable to the Superior Court to be holden at Brooklyn in Windham County on the 4th Tuesday in August, all in 1881.
The statute (Session Laws of 1877, chap. 69,) makes that a return day to that court at that place. The statute (Session Laws of 1881, chap. 94, sec. 6,) provides that “ the term of the Superior Court for Windham County held on the 4th Tuesday in August in such year, shall be held at Windham, * * provided however that a convenient
place for holding such court at Windham shall at all times be furnished without expense to the county.” This statute went into effect on May 1st, 1881.
The defendant asked the court sitting at Windham on *508the 4th Tuesday in August, 1881, to erase the case from its docket, for. the reason that the ■writ was returnable to it at Brooklyn. The court refused; he then filed a plea to the jurisdiction; the court overruled it and rendered judgment against him; he filed a motion in error.
The statute of 1881 rests upon a contingency; by it, if on the 4th Tuesday in August, 1881, some unnamed person or corporation shall provide a convenient place for the session of the court at Windham, without expense to the county, the court is to be there holden; if not, it is to sit at Brooklyn. It does not compel any person or corporation to provide such place; it does not require that it shall be tendered to the county, or be in readiness for use, until the day of session. Indeed, as there is no provision for a determination by any tribunal that such a place had been provided and was sufficient for the purpose, the fact could be established only by the judicial sanction involved in the action of the court in holding its session there.
Brooklyn then being the returning place for writs would not cease to be such until a place meeting all the requirements of the statute had been provided for the court at Windham; for the statute is not to be so interpreted that there shall be any day upon which a suitor has no certain place of return for the writ which issues upon his request; and, as it is not found, and is not averred even in the plea, that on May 5th, 1881, any place had been provided and established for the session of the court at Windham, Brooklyn had not then been affected by the statute, and a writ served upon that day was properly made returnable at that place.
There is no error.
In this opinion the other judges concurred; except Cakpbbtee, J., who, ha-ving tried the case in the court below, did not sit.